Citation Nr: 1646145	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for kidney disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2013 the Veteran testified at a video conference hearing before the undersigned.  A transcript is of record.   The Board remanded the appealed claims in July 2014, and they now return to the Board for further review.  


FINDINGS OF FACT

1.  During the entire claim period, the most probative evidence indicates the Veteran has not had a current disability manifested by kidney disease.  

2.  The most probative evidence indicates the Veteran is not prevented from obtaining and maintaining substantially gainful employment as a result of service connected disability.  


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for kidney disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The requirements to establish entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by notice in September 2007 (kidney condition) and July 2014 (TDIU).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Obtained records include service treatment records (STRs), private treatment records, VA treatment records, and VA examination reports.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.  The Veteran also provided testimony in furtherance of his claims at the December 2013 video conference hearing.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions required by the Board's July 2014 remand have been undertaken.  Additional VA treatment records were obtained, the Veteran was afforded VCAA-compliant notice addressing his TDIU claim, and he was specifically requested to complete a benefits application based on TDIU, VA Form 21-8940.  He did not return that form.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  The Board will proceed to the merits of the issues on appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.         See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake        v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

      Service Connection for Kidney Disease

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and renal disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service,   even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Veteran contends that he has kidney disease which began in service.  

The Board remanded the claim in July 2014 for an examination to address whether the Veteran had kidney disease related to service.  The Board then noted that while kidney disease had been listed as part of the Veteran's active medical problems in his medical records, this did not appear to be supported by a confirmed diagnosis     of kidney disease.  Rather, service treatment records include a notation of kidney disease in 2006 based on abnormal laboratory findings, but with ultrasound findings of the kidney and bladder normal and renal function also normal.  

A November 2007 VA examination noted the Veteran's report of having been diagnosed with "stage 2 kidney disease" based on abnormal laboratory studies,   with a creatinine level of 1.28 milligrams per deciliter (mg/dL), but the examiner noted that renal insufficiency and renal failure were not support by the August 2006 clinical findings.  

A November 2008 ultrasound showed normal kidneys without evidence of hydronephrosis.  

Submitted into the record in January 2014 were October 2009 private test results from Kaiser Permanente, consisting of a creatinine level of 1.4 mg/dL, noted to be high at above the normal range of between 0.7 and 1.3 mg/dL, and a glomerular filtration rate (GFR) of 57 cubic centimeters (cc, or mL) per minute (min).  The Veteran was then noted to have an associated diagnosis of kidney disease, stage 2.  

At his December 2013 hearing, the Veteran testified to recently being referred to a dietician to be placed on a special diet for his kidney disease, and being informed that his kidney function had decreased, so that his kidney disease was almost stage 3. 

However, obtained medical records do not reflect that the Veteran has been placed on a special diet for his kidney disease, or that there were current or recent findings of kidney disease.  Rather, they do reflect that the Veteran's hypertension was being controlled by diet and lifestyle, and that the Veteran  was advised to reduce beer and red meat intake to control uric acid levels and thereby avoid gout flares.  Restricted diet for kidney function is not reflected in obtained treatment records.  A November 2013 VA treatment record notes that the Veteran brought in past records to the treatment visit and asked for a letter addressing kidney disease to support his compensation claim.  The findings from June 2006 were the only positive findings noted.  No current kidney dysfunction was noted, and the only relevant care instructions were to "avoid nephrotoxic medications" and "continue to monitor."  Thus, neither current or recent findings of kidney disease nor restricted diet nor other active medical care for kidney disease is reflected in treatment records.  

The Veteran's VA treating physician provided a hand-written note dated in November 2013 stating, "He has medical records that show chronic kidney disease stage 2 with creatinine 1.3 and [GFR of] 63 since 15 June 2006."  However, this note is no more than a recitation of the already noted record from June 2006 as to the presence of these findings related to kidney function.  

A VA examiner in September 2015 reviewed the record and noted that while        the Veteran reported that he had been diagnosed with "stage II kidney disease" while on active duty based on routine blood testing, he had not been seen by a nephrologist and had not received any therapy for kidney disease.  The examiner observed that a mild renal insufficiency was noted upon VA intake examination     in November 2007, but observed that this renal insufficiency was "just above the normal threshold" and "does not meet criteria for renal dysfunction" because his GFR was above 60 cc/min and he had no proteinuria and no hematuria.  On these bases, the examiner opined that it was not at least as likely as not that the Veteran had kidney disease related to service, because he did not have kidney disease.  Supporting these conclusions were current examination findings included BUN in the normal range at 14, creatinine in the normal range at 1.17, and GFR only in the mildly abnormal range at 65.  Additionally, a November 2008 renal ultrasound showed the kidneys to be of normal size, echogenicity, contour, and location, without evidence of hydronephrosis.  Based on these findings, the examiner concluded that the Veteran does not have a kidney disability.  He was additionally noted to not have any renal dysfunction, urolithiasis, or urinary tract or kidney infection.  

The findings of this September 2015 examiner are well-supported by the balance of the service and post-service medical records, and the conclusions of this examiner are well-supported by the above rationale informed by medical knowledge and current medical findings as well as by the Veteran's medical and lay-reported history.  The Board accordingly concludes that the findings and conclusions of       the examiner are entitled to substantial weight.  

The past VA and private findings slightly above normal in creatinine and slightly below or at the margin of normal in GFR were considered by the VA examiner but not found to reflect a condition meeting criteria for a diagnosis of kidney disease.  Hence, the Board finds that the VA examiner's opinion preponderates against such limited contrary evidence.  

The Board notes the Veteran was a field medical service technician in service and reports he is a licensed vocational nurse.  However, the Board finds the opinion of the 2015 VA examiner, a physician having considerably more medical training and expertise, to be significantly more probative than the Veteran's assertions.

The Board accordingly concludes that the preponderance of the probative evidence is against the Veteran having kidney disease at any time during the claim period, and hence is against the claim for service connection for kidney disease.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303.  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Entitlement to TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less     than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

However, it is the established policy of VA that all veterans who are unable to    secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who      are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation Service or designee, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment must be considered.  See 38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect      some factor which takes the case outside the norm.  The sole fact that a claimant    is unemployed or has difficulty obtaining employment is not enough.  A high rating  in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can    find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2015).

Initially, the Board notes that effective January 31, 2012, the Veteran was in receipt of a combined 100 percent rating for his service-connected disabilities.  Accordingly, a TDIU based on the combined effect of his service-connected disabilities is not for consideration as of that date.  38 C.F.R. § 4.16(a).

During the period prior to January 31, 2012 the Veteran was service connected for: lumbar spine disability rated 0 percent prior to July 2008, 10 percent from July 2008, 20 percent from June 2010, and 40 percent from October 2011; radiculopathy into the lower extremities rated 20 percent each from October 2011; left shoulder disability rated 10 percent prior to May 2010 and 20 percent thereafter; right shoulder trapezius muscle strain, tinnitus, glaucoma, hypertension, right knee patellofemoral pain syndrome, left knee patellofemoral pain syndrome, recurrent right ankle sprain with instability, and recurrent left ankle sprain with instability each rated 10 percent from various dates; and erectile dysfunction rated 0 percent.  The Veteran's multiple disabilities result in combined ratings of 30 percent from June 1, 2007; 40 percent from November 26, 2007; 50 percent from July 17, 2008; 60 percent from May 6, 2010; 80 percent from June 4, 2010; 90 percent from October 24, 2011; and 100 percent from January 31, 2012.  

The Board notes the Veteran did not originally claim entitlement to a TDIU.  Rather, on his 2011 VA spine examination, the examiner responded affirmatively to the question of whether the Veteran's back disability impacted his ability to work.  During his December 2013 hearing, the Veteran reported he was not presently employed and that he had last worked for a year as a corrections officer.  

Pursuant to the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009) indicating that a claim for increase for a disability may include a claim for TDIU     if alleged or raised be the record, the Board inferred a claim for TDIU.  The only increased rating issues before the Board at that time were for his back and both ankles.  The Board denied the back claim, dismissed the ankle claims and remanded the TDIU claim in July 2014 for appropriate VCAA notice and for completion of a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

However, the Veteran did not complete the form as requested.  While failure to complete the form is not fatal to the claim in and of itself, his failure to do so deprives the Board of information as to the Veteran's employment history, educational history and training, and income information necessary to address 
a claim for TDIU.  A December 2007 treatment record suggests the Veteran has      a college degree in civil engineering and was a licensed vocational nurse.  VA treatment records in 2011 and 2012 imply the Veteran was actually employed at some point during that period.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Moreover, the evidence suggests that despite his reports of significant impairment due to his back, ankles and other physical disabilities, to include on the June 2010 and October 2011 VA examinations, wherein he noted he could only walk less than a mile and/or was noted to have a slow or guarded gait, VA treatment records from October 2012 reflect a significantly different physical picture.  In this regard, an 

October 2012 VA primary care record in relevant part, informs:

Here for evaluation prior to joining Border control.  He specifically needs my medical "clearance" for [history] of [bilateral] ankle sprains, [left] shoulder A-C joint arthritis, and an ECG.  He is very physically active, runs for one hour three times/week and walking during the week, 3 miles three times/week [with] his family.  Does 30-50 push-ups/day along [with] calisthenics.  He has no pain in ankles, but he has occasional pain in [left] shoulder for which he   takes occasional [M]otrin (not often).  

[....]

He has undergone a fitness test [with] the Dept of Corrections, Chula Vista P.D., San Diego Sherriff's dept. and has "passed" all these.  He has also had the Border Patrol fitness test.  

At that October 2012 medical evaluation, the VA examiner found no significantly impairing conditions of the left shoulder including no limitations of the left arm/shoulder with respect to lifting or pain, and history of ankle sprains with minimal symptoms currently.  The examining physician found no limitations that would preclude the Veteran performing border patrol work.  This evaluation is consistent with a December 2007 treatment records noting the Veteran's walked 3 miles daily and ran 3 times per week.

A treatment record in November 2013 provided a review of systems including neurological systems grossly intact; no gross deformity of the back; negative straight leg raising and strength rated 5/5 in the lower extremities; an enlarged acromioclavicular joint on the left with tenderness to palpation and a right trapezius muscle also with tenderness to palpation, though with the Veteran able to internally and externally rotate and adduct the arms at the shoulders bilaterally, also with ability to abduct at the shoulders up to 180 degrees with some pain, and with strength rated 5/5 in the arms.  The examiner noted that the Veteran's back pain    and bilateral shoulder pain were tolerable.  

This November 2013 treatment evaluation is consistent with prior and subsequent evaluations in not reflecting service-connected disabilities resulting in significant impairment in work or work-like functioning for sedentary, semi-sedentary, or light physical work.  The shoulder disabilities reflect impairment in overhead work but not diminished arm strength or significant impairment in use of the arms below shoulder level.  The radiculopathy to the lower extremities is not found to result in significant impairment in ambulation or other use of the lower extremities, with full strength found in the lower extremities and grossly intact peripheral neurological systems.  Pain and diminished flexibility in the lower back would likely preclude heavy lifting or carrying heavy loads regularly, and reported positional pain would likely preclude prolonged sitting or standing without taking breaks, but the weight of the evidence is against less physically demanding or more sedentary work activities being precluded by the low back disability.  The Veteran's other service-connected disabilities, for which noncompensable or 10 percent ratings are assigned, have also not been shown to significantly impair work or work-like functioning.  

The Board notes that the findings upon prior VA examinations, such as a prior     back examination for compensation purposes in October 2011, reflected greater impairment than that indicated at the above-detailed treatment records from October 2012 and November 2013, with the Veteran reporting considerably more impairment at past examinations for compensation purposes and purportedly demonstrating such impairment at those examinations, such as by an antalgic gait demonstrated at the October 2011 examination.  

Similarly, at a July 2010 VA examination the Veteran was observed to have a "somewhat stiff, slow gait" and to report being mostly sedentary, with chronic low back pain that also radiated down the right leg.  At that examination the Veteran reported not being able to run and being able to walk less than a mile, while the examiner did not find signs of radiculopathy at the examination and strength was noted to be 5/5 in all muscle groups without signs of atrophy.  The Veteran also then reported fairly constant left shoulder pain of 8/10 intensity that prevented him from being able to lift or reach.  However, a December 2009 MRI of the lumbar spine found "[n]o MRI findings to correlate with the patient's reported symptoms."  The reported symptoms were noted to include chronic pain and failed conservative treatment.  

These self-reports and presentation of disability at July 2010 and October 2011 VA examinations for compensation purposes may be contrasted with the Veteran's own reports of his functioning at the October 2012 VA outpatient treatment visit when he sought clearance for border patrol work, and described significant physical activity inconsistent with orthopedic impairments of the back, lower extremities and upper extremities.  The record does not reflect reports by the Veteran of any marked improvement between his 2011 VA examination and his request for medical clearance for border patrol work, nor did the Veteran testify at his December        2013 hearing to any such recovery from previously disabling conditions.  

The Board considers the reports by the Veteran of being able to pass multiple physical examinations for physically challenging law enforcement positions and reports of exercising by running, walking, push-ups and doing calisthenics to be more credible and persuasive of the Veteran's true level of functionality, since      the Veteran was not then motivated by secondary gain to demonstrate impairment.  An antalgic gait was also not observed at these more recent VA treatment visits      in October 2012 and November 2013.  In determining the weight to be assigned      to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Similarly, at his December 2013 hearing the Veteran testified to daily back pain preventing him from working and resulting in his having to often call in sick.  He also then asserted having an antalgic gait and being unable to stand or sit for any length of time due to his back, testifying that when he had been working he could not perform assigned tasks.  He added that he also could not do much at home, including inability to assist with groceries or lift his grandchild.  He added that he could walk less than half a mile, and endorsed pain and numbness in his lower extremities, inability to tie his shoes, difficulty putting on his pants, and difficulty walking from his car to the store.  Further, he endorsed fatigue which he associated with kidney dysfunction.  

Because the Veteran's testimony, assertions and demonstrations at past examinations stand in contradiction to treatment record findings in October 2012 and November 2013 and the Veteran's self-reported considerable physical abilities as voiced in October 2012, the Board finds the Veteran's contentions regarding his incapacities    to be in pursuit of secondary gain and unpersuasive.  See Caluza, supra; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Hence, the Board affords little weight to the Veteran's assertions of work preclusion due to service-connected disabilities, as contradicted by more credible evidence of his report of passing physical examinations for strenuous, physical employment in the law enforcement field, and being very physically active by running, walking, doing 30-50 push-ups a day and doing calisthenics.  

The Board finds more persuasive and entitled to substantially greater weight the more objective findings of treating VA medical personnel in October 2012 and November 2013, who reviewed the Veteran's service-connected disabilities and found no significant associated impairments which would, in the Board's estimation, result in their precluding the Veteran's obtaining or retaining substantially gainful employment, notwithstanding the Veteran's physical limitations due to these service-connected disabilities, as already discussed.  

In light of the above, and because the Veteran failed to provide information regarding past education, training, employment, and income necessary to fully consider whether he is unemployable due to service connected conditions, the Board finds the preponderance of the competent, credible, and probative evidence is against the claim for a TDIU at any point during the course of the claim.  Accordingly, the appeal is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.     Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for kidney disease is denied.

Entitlement to TDIU is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


